PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Keller, Eric, Jeffrey
Application No. 16/518,912
Filed: 22 Jul 2019
For: COMPUTING INTERFACE SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 10, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief within the time period provided in 37 CFR 41.37(a).  As an appeal brief was not filed within two (2) months of the Notice of Appeal filed August 23, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on October 26, 2021.  See MPEP 1215.04.  A Notice of Abandonment was mailed on March 29, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Appeal Brief, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,580.00 extension of time fee submitted on April 10, 2022 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany petitioner’s request.

This application is being referred to the Technology Center Art Unit 2625 for appropriate action in the normal course of business on the reply received April 10, 2022.









Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.


/LIANA S WALSH/Lead Paralegal Specialist, OPET